Title: To John Adams from Antoine Marie Cerisier, 29 May 1787
From: Cerisier, Antoine Marie
To: Adams, John


          
            Monsieur
            De Leyde ce 29 mai 1787
          
          Je ne faisois que de sortir de la Maison lorsque Votre Excellence a bien voulu se donner la peine de passer; & n’étant revenu que fort tard dans la nuit, je m’étois rendu vers les neuf heures du matin à son auberge; lors qu’à mon grand regret j’ai appris son depart pour Amsterdam: j’ai été d’autant plus mortifié de ces contre-tems, que je me faisois un plaisir de vous souhaiter la bien-venue, de vous renouveller les temoignages de mon respectueux souvenir & de vous remercier du cadeau que vous m’avez fait, en me faisant parvenir la Defense des Constitutions De l’Amerique. Je me proposois en meme tems de vous communiquer quelques observations, que m’a fait naitre cet ouvrage, que jai lu & relu, & que je regarde comme le Breviaire des veritables principes Republicains, compatibles avec la nature de la Société & avec la liberté, la Sureté, & le bon ordre. Il m’a d’autant plus satisfait, que jy’ai trouvé beaucoup de reflexions qui quadroient avec les miennes. Je n’avois à vous reprocher que le peu que vous avez dit de ce pays-ci, lorsqu’il vous offroit le champ le plus vaste, pour la confirmation, & le développement de vos principes. J’ai fait quelques notes à ce sujet que je me propose de vous communiquer.1 Jespere que vous resterez encore quelques jours dans nos Provinces

& que soit ici soit à la Haye, je pourrois vous temoigner de vive voix la profonde vénération avec laquelle je suis
          Monsieur / Votre trés humble / & trés obiessant Serviteur
          
            A. M. Cerisier
          
         
          TRANSLATION
          
            Sir
            Leyden, 29 May 1787
          
          I was just leaving the house when your excellency kindly came by; and not having returned until quite late at night, I arrived around nine in the morning at his inn, when to my great regret I learned of his departure for Amsterdam. I was all the more chagrined by the missed opportunity as I had been most pleased to wish you a warm welcome, to renew the expressions of respect which I have for you, and to thank you for the gift you gave me when you sent me The Defence of the Constitutions of America. Meanwhile I considered conveying to you a few observations to which the work gave rise, a work which I read and reread and which I regard as the breviary of true republican principles, compatible with the nature of society and with liberty, security, and good order. It satisfied me all the more that I found in it many ideas which coincided with my own. I could reproach you only for saying so little of this country, though it provides you with the most extensive field for the confirmation and development of your principles. I took down a few notes on the subject which I will communicate to you. I hope that you will remain another few days in our provinces and that, either here or at The Hague, I will be able to express to you in person the profound veneration with which I am, sir, your most humble and most obedient servant
          
            A. M. Cerisier
          
        